PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/678,194
Filing Date: 16 Aug 2017
Appellant(s): Malaczynski et al.



__________________
Joshua Haines (Reg. No. 74,755)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/7/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection of claims 1, 3-8, 13 and 14
Appellant’s Argument 1
Appellant argue (pg. 10, lines 3-17) that “Yahata et al. fails to teach or suggest that prior to said resistance reaching said second predetermined value, interrupting said deadband zone or said active zone with a modified regeneration zone in which said heater is operated to elevate the temperature of said particulate matter sensor in order to oxidize the particulate matter accumulated on said particulate matter sensor” because “Yahata et al. discloses regeneration of the PM sensor when the output value of the PM sensor reaches a predetermined threshold” and  “Yahata et al. also discloses that after regeneration has initiated, i.e. subsequent to reaching the predetermined threshold, and therefore not in the deadband zone or the active zone, analysis takes place to determine temperature or time parameters for the regeneration process. This is in contrast to Appellant’s invention which requires that prior to said resistance reaching said second predetermined value, interrupting said deadband zone or said active zone with 
Appellant’s argument is unpersuasive. Appellant’s argument, as best understood by the Examiner, consists of two parts. The first part is that Appellant interprets the “predetermined value” of ¶65 as the claimed second predetermined value. However, the Examiner does NOT rely on the “predetermined value” of ¶65 as the claimed second predetermined value. Instead, the Examiner relies on a resistance value associated with the detection value SPV (see annotated fig. 3 of Yahata on pg. 3 of the Final Office Action) of the amount of particulate matter just before the start of Yahata’s regeneration zone. As described on pg. 3 of the Final Office Action, the resistance value between Yahata’s electrodes is initially above a first predetermined value during a deadband zone, and then gradually decreases as particulate matter accumulates between the electrodes, which provides an increased conductive path between said electrodes. ¶65, ¶67 and fig. 3 teach that in steps S5 and S10, the amount of particulate matter is detected and checked against a predetermined value to see if regeneration should be started, and that after regeneration is started the target temperature for regeneration is calculated (in step S30) “based on a detection value of an amount of PM (horizontal axis) just before a start of the burning and removal” (see ¶67). ¶67 further teaches that the target temperature calculation process is performed based on fig. 3, which shows a curve representing “an appropriate target electrode temperature” based on the “detection value of an amount of PM...just before the start of the regeneration process.” Since step S5 is just before the start of regeneration in step S10, the X-axis values in This means that all the X-axis values of the curve of fig. 3 are at or above the “predetermined value” of ¶65. In fig. 3 of Yahata, the resistance between the electrodes decreases from left to right because lower particulate matter detection amounts provide higher resistance values and higher particulate matter detection amounts provide lower resistance values. Therefore, the Examiner selected, for the sake of argument, a central X-axis value in fig. 3 of Yahata (see pg. 3 of the Final Office Action) to represent the claimed second predetermined value. The Examiner will now explain further why the detection value SPV in annotated fig. 3 has a resistance value that reads on the claimed second predetermined value. As steps S5 and S10 of fig. 2 are iteratively performed in a looped manner, the amount of particulate matter gathering between the electrodes steadily increases. When the amount of particulate matter between the electrodes reaches one of the X-axis values of the curve in fig. 3, step S10 starts the regeneration because the values of the curve in fig. 3 are all at or above the “predetermined value” of ¶65, as discussed above. The resistance value between the electrodes when the detected value is SPV reads on the claimed second predetermined value because it is a value at which a regeneration can be initiated. Any of the curve’s particulate matter detection values below SPV (i.e. to the left of value SPV) in fig. 3 of Yahata causes a modified regeneration zone (i.e. modified in that it causes the target temperature to be higher than the temperature of a regeneration triggered at detection amount SPV as shown in fig. 3) prior to said resistance reaching said second predetermined value (i.e. if the detected amount of particulate matter is on the low end of the X-axis shown in fig. 3, then the resistance has NOT YET fallen down to the 
As best understood by the Examiner, the second part of Appellant’s argument is that Yahata’s modified regeneration zone does not interrupt the active zone or deadband zone, because “analysis takes place to determined temperature or time parameters for the regeneration process” in a period of time “after regeneration has initiated...and therefore not in the deadband one or the active zone” (see the Appeal Brief on pg. 10, lines 10-17). Appellant’s argument is unpersuasive because the claim does not require a step for determining the claimed second predetermined temperature to be performed during the deadband zone or active zone. Instead, the claim requires the modified regeneration zone to interrupt one of the deadband zone or active zone (Yahata’s active zone is interrupted by a modified regeneration zone as claimed when a regeneration is triggered in step S10 due to a detection value of particulate matter lower than the value SPV in fig. 3, resulting in a higher target temperature than a first predetermined temperature achieved by a regeneration triggered at the detection value SPV) and requires the temperature of the modified regeneration zone to reach the claimed “second predetermined temperature” at some point during the modified regeneration zone (¶67 and fig. 3 teach the second predetermined temperature that is reached during the modified regeneration zone). Therefore, Appellant’s arguments are unpersuasive.

Appellant’s Argument 2
Appellant argues on pg. 11 that Yahata does not teach starting a regeneration “prior to said resistance reaching said second predetermined value” because ¶65 teaches that regeneration is only started after the detected amount of particulate matter has reached a “predetermined value.”
Appellant’s argument is unpersuasive. As discussed above, the Examiner does not rely on the “predetermined value” of ¶65 as the claimed second predetermined value. Instead, the Examiner relies on the resistance associated with the detection value SPV of particulate matter as the claimed second predetermine value, and Appellant fails to argue whether or not the resistance associated with the detection value SPV of particulate matter reads on the claimed second predetermined value. Therefore, Appellant’s argument is not persuasive.

Appellant’s Argument 3
Appellant argues on pg. 11 that “Only after the predetermined value has been reached and regeneration has been started is any consideration given to the attached amount of PM just before start of the regeneration process as disclosed by Yahata et al. in paragraph 0066.”
Appellant’s argument is unpersuasive. Fig. 2 and ¶65-67 teach that the steps of calculating the period for regeneration (S15) and calculating the target regeneration temperature (S30) are based on a detected amount of particulate matter just before the start of regeneration (S10), and step S5 occurs just before the start of regeneration in order to begin regeneration, meaning consideration is given to the amount detected in step S5 BEFORE regeneration has been started, and Appellant’s argument is unpersuasive.

Appellant’s Argument 4
Appellant argues on pg. 11 that “While Yahata et al. does not describe how the amount of PM could vary for a predetermined output value of the PM sensor, it remains a fact that in the process of Yahata et al., that neither the deadband zone nor the active zone are interrupted, i.e. the predetermined value must be reached in order to start regeneration.”
Appellant’s argument is unpersuasive. As discussed above, figs. 2-4 and ¶65-¶67 clearly teach that the X-axis values of the curves in figs. 3-4 are all at or above the “predetermined value” of ¶65. One of skill in the art would understand that the “predetermined value” of ¶65 is used as a minimum threshold for beginning the regeneration in step S10, not as an upper limit for the for the detected amount of particulate matter as suggested by Appellant. Furthermore, the active zone in Yahata is indeed interrupted by the start of regeneration. Fig. 2 of Yahata shows that steps S5 and S10 continue in a looped manner until interrupted by the detected amount of particulate matter reaching the predetermined value (¶65), and the timing at which the detected amount of particulate matter reaches the predetermined value is NOT predetermined. The timing at which the detected amount of particulate matter reaches the predetermined value is NOT preset and depends on how fast the diesel engine 2 interrupted when step S10 determines that the amount of detected particulate matter reaches the predetermined value (¶65) at a non-predetermined timing. Additionally, it is reiterated that the Examiner does not rely on the “predetermined value” of ¶65 as the second predetermined value as suggested by Appellant. Therefore, Appellant’s argument is not persuasive.

Appellant’s Argument 5
Appellant again argues on pg. 12 that Yahata does not teach the language “prior to said resistance reaching said second predetermined value,” because ¶65 of Yahata teaches that regeneration is started only when the amount of detected particulate matter reaches a “predetermined value,” which Appellant considers to be the claimed second predetermined value.
Appellant’s argument is not persuasive. Again, the Examiner does not rely on the predetermined value of ¶65 in Yahata to read on the claimed second predetermined value. Additionally, Appellant fails to argue whether the resistance value associated with the detected amount SPV of particulate value in fig. 3 of Yahata reads on the claimed second predetermined value. Therefore, Appellant’s argument is not persuasive.

Appellant’s Argument 6
Appellant argues on pg. 12 that Yahata does not teach the claimed interruption because Yahata does not use the term “interrupt” or any form of the term.


Appellant’s Argument 7
Appellant argues on pg. 12 that “The Office Action appears to equate an interruption with a normal conclusion of a process. However, this is clearly not the case by the regular understanding of the term “interrupt.” For example, a television program is not interrupted by a breaking news alert if the television program has already reached its normal scheduled completion. The same occurs with the process of Yahata et al., namely, and as is admitted by the Advisory Action dated October 26, 2020, regeneration always begins as a result of reaching a predetermined threshold (second predetermined value as recited in Appellant’s claims). If this threshold is always reached, there is no interruption.”
Appellant’s argument is not persuasive. Appellant argues that, in Yahata, the ending of the active zone by the triggering of the regeneration zone would not be considered an interruption of the active zone. However, according to www.dictionary.com, “interrupt” is defined as “to cause or make a break in the continuity or uniformity of (a course, process, condition, etc.).” In fig. 2 of Yahata, the continuity of the loop process formed by steps S5 and S10 is certainly broken when S10 determines that regeneration should be started.
is by interrupting it with the regeneration zone. The computer performing the process of fig. 2 in Yahata does not know ahead of time when the active zone should be stopped. That is why step S10 is repeatedly used to check on the value detected in step S5 as the particulate matter steadily accumulates. Additionally, the claim does not require or suggest that the claimed interruption can only be in the form of an “abnormal” conclusion as suggested by Appellant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the concept of the claimed interruption being a result of an abnormal conclusion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Appellant argues that the conclusion of the active zone in Yahata is analogous to the conclusion of a television program ending at its scheduled time. However, as previously discussed, Yahata’s active zone does not end at a pre-scheduled timing. The detected amount of particulate matter in step S5 may reach the predetermined value of ¶65 earlier or later depending on how fast the diesel engine 2 (¶55) is controlled to run. Since the computer performing the process of fig. 2 does not have a way of knowing ahead of time when the particulate matter will reach the predetermined value of ¶65, steps S5 and S10 are looped, and then the loop is interrupted when the predetermined value of ¶65 is reached. 
is by being interrupted when the predetermined value of ¶65 is reached. The fact that the predetermined value must be reached does not negate the fact that the active zone is interrupted, because the predetermined value is used for determined when to interrupt the active zone. Additionally, neither the claim nor the definition from www.dictionary.com (discussed above) sets a limit on the number of times a process can be interrupted while still considering the process to be “interrupted.” Therefore, Appellant’s arguments are not persuasive.

Appellant’s Argument 8
Appellant argues on pg. 13 that it is “unclear...how different amounts of PM, which is the basis for altering the length and temperature of the regeneration process, are possible given the recognized fact that a predetermined value is the trigger to start regeneration.”
Appellant’s argument is not persuasive. Fig. 2 and ¶66-¶67 make it clear that the detection value from step S5 is the detection value of particulate matter just before the start (in step S10) of regeneration used for calculating the length (in step S15) and temperature (in step S30) of regeneration. Additionally, step S5 is the ONLY step for detecting the amount of particulate matter, so the value from step S5 is the only detection value available for use in calculating the length and temperature of regeneration. Therefore, the detected amount of particulate matter in fig. 4 that is used to calculate the regeneration length (¶66) and the detected amount of particulate matter 
Appellant further argues on pg. 12 that the reason for different values of particulate matter could be that particulate matter continues to accumulate after regeneration has begun (i.e. before a temperature for actually burning the particulate matter has been reached), and that the amount that accumulates after regeneration has begun is used to calculate the length and temperature of regeneration.
Appellant’s argument is not persuasive. ¶66-67 clearly state that the length and temperature of regeneration are based on the detected amount of particulate matter just before the start of regeneration. This means the detected amount from step S5, which is just before the start of regeneration in step S10, is used to determine the length and 
Appellant further argues on pg. 12 that it is possible that different cycles use different thresholds.
Appellant’s argument is not persuasive because Appellant fails to provide evidence for different cycles using different thresholds. Argument does not replace evidence where evidence is necessary. See MPEP 2145(I).

Appellant’s Argument 9
Appellant again argues (see the paragraph bridging pgs. 13-14) that Yahata does not teach the language “prior to said resistance reaching said second predetermined value,” because ¶65 of Yahata teaches that regeneration is started only when the amount of detected particulate matter reaches a “predetermined value,” which Appellant considers to be the claimed second predetermined value.
Appellant’s argument is not persuasive. Again, the Examiner does not rely on the predetermined value of ¶65 in Yahata to read on the claimed second predetermined value. Additionally, Appellant fails to argue whether the resistance value associated with the detected amount SPV of particulate value in fig. 3 of Yahata reads on the claimed second predetermined value. Therefore, Appellant’s argument is not persuasive.

Rejection of claim 2
Appellant’s Argument 1
Appellant argues (pg.14) that Yahata does not teach “prior to said resistance reaching said second predetermined value, interrupting said deadband zone or said active zone with a modified regeneration zone in which said heater is operated to elevate the temperature of said particulate matter sensor in order to oxidize the particulate matter accumulated on said particulate matter sensor.” 
Appellant’s argument is not persuasive. As discussed above and in the Final Office Action, Yahata teaches all of claim 1. Therefore, claim 2 is properly rejected.

Rejection of claims 9-10 and 12
Appellant’s Argument 1
Appellant argues that each of Yahata and Harshbarger does not teach “prior to said resistance reaching said second predetermined value, interrupting said deadband zone or said active zone with a modified regeneration zone in which said heater is operated to elevate the temperature of said particulate matter sensor in order to oxidize the particulate matter accumulated on said particulate matter sensor.”
Appellant’s argument is not persuasive. As discussed above and in the Final Office Action, Yahata teaches all of claim 1. Additionally, Harshbarger was not relied on to teach any features of claim 1 because Yahata teaches all of claim 1. Therefore, Appellant’s argument is not persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/David M. Gray/Supervisory Patent Examiner, Art Unit 2853      

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                          
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.